Affirming.
This is an appeal from a judgment of the Muhlenberg circuit court sitting in equity. The chancellor approved an issue of funding bonds of the City of Greenville in the sum of $20,848.34 under the provisions of section 186c-6 et seq. of the Kentucky Statutes. It is shown without dispute that the indebtedness sought to be funded is made up of a valid obligation to the Kentucky Utilities Company for water and light furnished to the city in the amount of $3,046.99, and the remainder of said indebtedness is made up of judgments, together with interest and costs thereon, recovered against the city as a result of a street improvement legally made. Shaver v. Rice, Mayor, 209 Ky. 467, 273 S.W. 48. Copies of all of the various judgments are filed in the record, together with a complete transcript of one of the cases, and it is agreed that the pleadings and proof in all of the cases were substantially identical. It is further shown that the obligations thus created are within the limits prescribed by the Constitution (Section 158). It follows that the city may under the circumstances properly fund this indebtedness. Vaughn v. City of Corbin, 217 Ky. 521, 289 S.W. 1104; Bartlett v. City of Winchester, 261 Ky. 694, 88 S.W.2d 698.
Judgment affirmed.